E                NEY     GENE-L
                                    OFTEXAS
                                   Acxwrxiu 11. TEXAS
 GERALD C. MANN
ATTORNEYC3ENERAX.




     Honorable J. 0. Loftln, President
     Texas College of Arts and Industries
     Kingsville, Texas
     Dear Mr. Lof'cin:                      Opinion No. O-2992
                                            Re:   Whether or not a person simul-
                                                  taneously may serve on the
                                                  Board of Directors of the
                                                  Texas College of Arts and In-
                                                  dustries and at the same time
                                                  serve as the County Superin-
                                                  tendent of Public Instruction
                                                  of a county in Texas with a
                                                  population of 13,305.
               We acknowlege receipt of your letter of December 21,
      1940, propounding for a legal opinion the following question:
                "May a person simultaneously serve on the
           Board of ,Directors of the Texas College of Arts
           and Industries and at the same time serve as the
           County Superintendent of Public Instruction of a
            county In Texas with a population of 13,305?"
                    Your inquiry   should be answered In the affirmative.
                    Section 33 of Article XVI of the Constitution pro-
     vides:
                "The accounting officers of this State shall
           neither draw nor pay a warrant upon the treasury
           in favor of any person, for salary or compensation
           as agent, officer or appointee, who holds at the
           same time any other office or position of honor,
           trust or profit, under this State or the United
           States, except as prescribed in this Constitution.
           Provided, that this restriction as to the draw-
           lng and paying of warrants upon the treasury shall
           not apply to officers of the National Guard of
           Texas, the National Guard Reserve, the Officers
           Reserve Corps of the United States, nor to enlisted
           men of the National Guard, the National Guard
           Reserve and the Organized Reserves of the United
           States.b
Honorable J. 0. Loftin, page 2         O-2991


         Assuming, as we do, that the office of County Superin-
tendent of Public Instruction has been lawfully created in the
county to which you refer, it necessarily follows that the ln-
cumbent of such office holds an office or position of honor,
trust, or profit, under this State, within the meaning of the
above-quoted constitutional provision.
         The same thing may be said of the office or position of
a member of the Board of Directors of the Texas College of Arts
and Industries, so that this office likewise falls within the
scope of the provision quoted.
         Our answer above given Is subject to this qualification:
The Board member would not be entltled to receive compensation
from the State for his services as such member.
         The matter is controlled by our Opinion No. O-1422, to
which you refer in your letter, wherein we held that a member
of the Board of Directors of the Texas College of Arts and Indus-
tries could at the same time serve as a member of the Board of
Trustees of an independent school district, but in doing so he
would forfeit all right to any compensation to which he might
have been entitled as a member of the Board of Directors.
                                 Very truly yours
                            ATTORNEY GENERAL OF TEXAS
                                 By s/Ocie Speer
                                      Ocie Speer
                                      Assistant
OS--MR--WC
APPROVED JAN 6, 1941
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman